26 N.Y.2d 899 (1970)
Fanny Goldsmith, Appellant,
v.
State of New York, Respondent. (Claim No. 46611.)
Court of Appeals of the State of New York.
Argued February 25, 1970.
Decided April 8, 1970.
Bernard Samuels, Gabriel M. Goldsmith and Saul H. Alderman for appellant.
Louis J. Lefkowitz, Attorney-General (Martin J. Siegel and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.